Judge Phillips
dissenting.
In my view the majority opinion is based upon semantics rather than reality. For the reality is, I think, according to all the evidence and findings, that the claimant did not quit her job either voluntarily or without good cause but quit because the plant she was assigned to was thirty-three miles away from her home; the relative who drove her to the other plant could not drive her there; and, as a practical matter, it was impossible for her to get there every day since she does not drive a car, could not find anybody to ride with, and no public transportation was available. Voluntariness requires a free choice, and choosing not to do that which is economically and physically impossible is not voluntary. In my opinion she is entitled to unemployment benefits, and I would vacate the judgment of the Superior Court and remand the matter to the Employment Security Commission for a determination of the amount due her.